Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made and effective this 16 day of
December, 2016 (the “Effective Date”) among Merchants Bank, a Vermont chartered
bank (the “Bank”), Merchants Bancshares, Inc., a Delaware corporation (the
“Corporation” and, together with the Bank, “Merchants”) and Richard Donovan (the
“Executive Officer”). The Corporation and the Bank may share or allocate between
themselves any rights or responsibilities of the Corporation or the Bank under
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Employment, Compensation & Employment
Term.

 

(a)                                 Position and Duties. The Executive Officer
shall serve as Interim Principal Financial Officer, Interim Principal Accounting
Officer and Interim Treasurer of the Corporation effective upon appointment by
the Corporation’s Board of Directors, reporting directly to Geoffrey R.
Hesslink, President and Chief Executive Officer. The Executive Officer shall
devote the Executive Officer’s full working time and efforts to the business and
affairs of Merchants.

 

(b)                                 Term. The term of the Executive Officer’s
employment under this Agreement (the “Term”) shall commence on the Effective
Date and terminate automatically on the closing date of the transaction (the
“Transaction”) contemplated by the Agreement and Plan of Merger dated
October 22, 2016 between Community Bank System, Inc. and the Corporation (the
“Closing Date”), subject to earlier termination as provided in Section 2 of this
Agreement. An automatic termination of the Executive Officer’s employment on the
Closing Date shall be an “Automatic Termination.” Should the Transaction fail to
close and the merger process be terminated (as determined by the Bank in its
sole discretion for all purposes in this Agreement), the Bank shall confer with
the Executive Officer regarding the Executive Officer’s future employment with
Merchants, and this Agreement shall remain in effect, provided that, effective
for any termination of the Executive Officer’s employment that occurs on or
after the date of the termination of the merger process (as determined by the
Bank in its sole discretion for all purposes in this Agreement), the Executive
Officer shall not be eligible for any Severance Pay.

 

(c)                                  Base Salary. The Executive Officer’s salary
for the Term shall be paid at the annualized rate of $225,000, payable on the
Bank’s regular payroll dates. The Bank may adjust the salary at its discretion.

 

(d)                                 Benefits. The Executive Officer shall be
eligible for paid vacation time pursuant to the Bank’s policy. At the conclusion
of the Executive Officer’s employment,

 

1

--------------------------------------------------------------------------------


 

[g233811ksi001.gif]the Bank shall pay the Executive Officer all earned but
unused vacation days in a lump sum. During the Term, he shall also be entitled
to standard bank holidays and paid time off consistent with that provided to
other executives employed at the Bank. The Executive Officer shall not receive
any other compensation or benefits except as required by law or this Agreement.

 

(e)                             Expenses. The Executive Officer shall be
reimbursed for all business mileage, including weekly commuting mileage, and
lodging in accordance with the Bank’s Travel and Expense policy. Expenses will
be reimbursed by the Bank within five (5) days of submitting a completed expense
form. Executive Officer shall submit such an expense form bi-weekly.

 

2.                                      Termination.

 

(a)                                 Death or Disability. In the event of the
death or Disability of the Executive Officer (“Disability” being defined as the
Executive Officer being unable to perform the essential functions of his job,
with or without reasonable accommodation), this Agreement (including the
Executive Officer’s employment hereunder) shall terminate. Should the Executive
Officer die or become Disabled (as defined), the Bank shall have no further
obligation to provide Executive Officer with any compensation beyond his last
day of employment. Nothing in this Section shall be construed to waive the
Executive Officer’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

 

(b)                                 Termination by the Bank for Cause. The Bank
may terminate the Executive Officer’s employment immediately (except when the
Cure Period applies) hereunder for Cause. For purposes of this Agreement,
“Cause” shall mean: (i) fraud, embezzlement or other misappropriation by the
Executive Officer of funds, property or rights of the Corporation or the Bank;
(ii) commission by, plea of no contest by or conviction of the Executive Officer
with respect to any felony, or any misdemeanor, if such misdemeanor involves a
crime of theft, trust or dishonesty; (iii) any misconduct by the Executive
Officer; (iv) unsatisfactory performance or non-performance by the Executive
Officer of his material obligations to the Corporation or the Bank or under this
Agreement (other than by reason of the Executive Officer’s Disability), provided
that the Executive Officer shall have 15 days after the Bank’s written notice of
such unsatisfactory performance or non-performance to cure such condition (the
“Cure Period”), further provided that the Executive Officer shall only be
entitled to one such Cure Period; or (v) a breach of the Executive Officer’s
fiduciary duties as an officer of the Bank or a material breach of any of the
provisions contained in this Agreement. If the Bank has terminated the Executive
Officer’s employment without Cause and, after the Executive Officer’s date of
termination (the “Date of

 

2

--------------------------------------------------------------------------------


 

[g233811ksi002.gif]Termination”), matters constituting Cause become known to the
Bank, the Bank may, by written notice to the Executive Officer, treat such
termination as being for Cause.

 

(c)                                  Termination by the Bank Without Cause. The
Bank may terminate the Executive Officer’s employment immediately hereunder
without Cause. For the avoidance of doubt, a termination without Cause shall not
include an Automatic Termination or a termination due to death or Disability.
Should the Executive Officer’s employment be terminated without Cause, he shall
receive the base salary he otherwise would have received had he remained
employed for the Severance Period, payable in installments in accordance with
the Bank’s normal payroll practices (the “Severance Pay”), provided he executes
a comprehensive separation and release agreement in favor of the Bank and the
Corporation within 30 days after the Date of Termination, with such terms as the
Bank may determine, and further provided that if the Transaction does not close
and the merger process is terminated, the Executive Officer shall not be
eligible for any Severance Pay. The Severance Period is the period from the Date
of Termination until the earliest of the following: (i) the end of the ninety
(90) day period immediately following the Date of Termination; (ii) the Closing
Date; or (iii) the date that the Bank determines to be the date of the
termination of the merger process. The Bank shall begin paying Severance Pay on
the Bank’s first payroll date occurring at least 30 days after the Date of
Termination. In addition, the Bank shall also pay the Executive Officer all
reimbursable expenses and all earned but unpaid vacation days accrued as of the
Date of Termination. Notwithstanding the foregoing, if the Executive Officer
breaches any of the Executive Officer’s restrictive covenant obligations to the
Bank, the Corporation and/or any of their affiliates, including without
limitation the confidentiality, noncompetition or nonsolicitation provisions
contained in this Agreement, all payments of the Severance Pay shall immediately
cease.

 

(d)                                 Resignation. This Agreement may also be
terminated by the Executive Officer for any reason by giving thirty (30) days’
advance written notice of resignation to the CEO of the Bank. The Bank shall pay
the Executive Officer his compensation for the period prior to the effective
date of his resignation as well as all reimbursable expenses and all earned but
unpaid vacation days, but shall have no obligation to make any further payments
to the Executive Officer. Notwithstanding the foregoing, should the Executive
Officer terminate his employment, the Bank may accelerate the Date of
Termination without such acceleration constituting a termination without Cause.
In the event of such acceleration, the Bank shall continue to pay the Executive
Officer’s salary effective to the end of the thirty (30) day period from the
date of notice.

 

3

--------------------------------------------------------------------------------


 

3.                                      Confidential Information, Cooperation
and Nonsolicitation.

 

(a)                                 Confidential Information. As used in this
Agreement, “Confidential Information” means information belonging to the
Corporation or the Bank which is of value to either of them in the course of
conducting its business and the disclosure of which could result in a
competitive or other disadvantage to the Corporation, the Bank or the interests
of either of them. Confidential Information includes, without limitation,
financial information, reports, potential business and forecasts; inventions,
improvements, and other intellectual property; trade secrets; know-how;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions, sale or
disposition of the business or facilities) which have been discussed or
considered by the management of the Bank. Confidential Information includes
information developed by the Executive Officer in the course of Executive
Officer’s employment with the Bank, as well as other information to which the
Executive Officer may have access in connection with the Executive Officer’s
employment with the Bank. Confidential Information also includes the
confidential information of others with which the Corporation or the Bank has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless it is in the public
domain due to the breach of the Executive Officer’s duties herein.

 

(b)                                 Confidentiality. The Executive Officer
understands and agrees that the employment relationship creates a relationship
of confidence and trust between Executive Officer and Merchants with respect to
all Confidential Information. At all times during the Executive Officer’s
employment with the Bank and after its termination, the Executive Officer will
keep in confidence and trust all such Confidential Information and will not use
or disclose any such Confidential Information without the written consent of the
Bank’s CEO except as may be necessary during the ordinary course of performing
the Executive Officer’s duties with Merchants.

 

(c)                                  Documents, Records, etc. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to the Executive
Officer by the Corporation or the Bank will be and remain the sole property of
the Corporation or the Bank. The Executive Officer shall return to the
Corporation or the Bank all such materials and properties as and when requested
by the Corporation or the Bank or immediately after the Executive Officer’s
termination. The Executive Officer shall not retain any such material or
property or any copies thereof after such termination.

 

(d)                                 Non-Solicitation. During the Executive
Officer’s employment with the Bank and for a period of one (1) year thereafter
(the “Restricted Period”), Executive Officer shall: (i) refrain from directly or
indirectly employing, attempting to employ,

 

4

--------------------------------------------------------------------------------


 

[g233811ksi003.gif]recruiting or otherwise soliciting, inducing any person to
leave employment with the Corporation, the Bank or its successor, including
without limitation Community Bank System, Inc. (with the exception of
terminations of employment of subordinate employees undertaken during the course
of the Executive Officer’s employment with the Bank); and (ii) refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Bank. The Executive Officer
understands that the restrictions set forth in this paragraph are intended to
protect the Merchants’ and any successor’s interest in their Confidential
Information and established employment, customer and supplier relationships and
goodwill, and agrees such restrictions are reasonable and appropriate for such
purpose. The Restricted Period shall be extended by each day that the Executive
is in breach of these nonsolicitation restrictions.

 

(e)                                  Nondisparagement. The Executive Officer
agrees that at all times during the Executive Officer’s employment with the Bank
and after its termination, the Executive Officer shall refrain from making any
disparaging statements concerning the Corporation, the Bank or any of its
affiliates, products, services or current or former officers, directors,
shareholders, employees or agents (with the exception of statements made in the
Bank’s interest in the proper course of the Executive Officer’s performance of
his job duties during his employment).

 

(f)                                   Third-Party Agreements and Rights. The
Executive Officer hereby confirms that the Executive Officer is not bound by the
terms of any agreement with any current or previous employer or other party
which restricts in any way the Executive Officer’s use or disclosure of
information or the Executive Officer’s engagement in any business. The Executive
Officer represents to the Bank that the Executive Officer’s execution of this
Agreement, the Executive Officer’s employment with the Bank and the performance
of the Executive Officer’s duties for the Bank will not violate any obligations
the Executive Officer may have to such previous employer or other party. In the
Executive Officer’s work for the Bank, the Executive Officer shall not disclose
or make use of any information in violation of any agreements with or rights of
any previous employer, current employer or other party, and the Executive
Officer shall not bring to the Bank premises any copies or tangible embodiments
of non-public information belonging to or obtained from any other employment or
party.

 

(g)                                  Litigation and Regulatory Cooperation.
During and after the Executive Officer’s employment, the Executive Officer shall
cooperate fully with the Corporation, the Bank or any successor in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Corporation, the Bank or any successor
which relate to events or occurrences that transpired while Executive Officer
was employed by the Bank. The Executive Officer’s full cooperation in connection
with such claims or actions shall include,

 

5

--------------------------------------------------------------------------------


 

but not be limited to, being available to meet with counsel to prepare for
discovery or trial and to act as a witness on behalf of the Corporation or the
Bank at mutually convenient times. During and after the Executive Officer’s
employment, the Executive Officer shall fully cooperate with the Corporation,
the Bank or any successor in connection with any investigation or review of any
federal, state or local regulatory authority as any such investigation or review
relates to events or occurrences that transpired while the Executive Officer was
employed by the Bank. The Corporation or the Bank or any successor shall
compensate the Executive Officer for any time required at a rate commensurate
with the base salary rate set forth in this Agreement and shall reimburse the
Executive Officer for any reasonable out of pocket expenses incurred in
connection with the Executive Officer’s performance of obligations pursuant to
this paragraph.

 

(h)                                 Injunction. The Executive Officer agrees
that it would be difficult to measure any damages caused to the Corporation, the
Bank or any successor that might result from any breach by the Executive Officer
of the promises set forth in this Section 3, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, the Executive
Officer agrees that if the Executive Officer breaches or proposes to breach any
portion of this Agreement, the Corporation, the Bank and any successor shall be
entitled, in addition to all other remedies that it may have, to an injunction
or other appropriate equitable relief to restrain any such breach without
showing or proving actual damage to the Corporation, the Bank or any successor.

 

(i)                                     Protected Disclosures. The Executive
Officer understands that nothing contained in this Agreement limits the
Executive Officer’s ability to communicate with any federal, state or local
governmental agency or commission, including to provide documents or other
information, without notice to the Bank or the Corporation. The Executive
Officer also understands that nothing in this Agreement limits the Executive
Officer’s ability to share compensation information concerning the Executive
Officer or others, except that this does not permit the Executive Officer to
disclose compensation information concerning others that the Executive Officer
obtains because the Executive Officer’s job responsibilities require or allow
access to such information.

 

(j)                                    Defend Trade Secrets Act of 2016. The
Executive Officer understands that pursuant to the federal Defend Trade Secrets
Act of 2016, Executive Officer shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(b) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.

 

6

--------------------------------------------------------------------------------


 

[g233811ksi004.gif]4.                                      Integration. This
Agreement and any other restrictive covenant obligation the Executive Officer
has to the Bank, the Corporation or their affiliates constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements between the parties concerning such subject
matter.

 

5.                                      Withholding. All payments made to the
Executive Officer by the Bank under this Agreement shall be net of any tax or
other amounts required to be withheld by the Bank under applicable law.

 

6.                                      Successor to the Executive Officer. This
Agreement shall inure to the benefit of and be enforceable by the Executive
Officer’s personal representatives, executors, administrators, heirs,
distributes and legatees. In the event of the Executive Officer’s death prior to
the completion of all payments due him under this Agreement, the Bank shall
continue such payments to the Executive Officer’s beneficiary designated in
writing to the Bank prior to his death (or his estate if the Executive Officer
fails to make such a designation).

 

7.                                      Enforceability. If any part or provision
of this Agreement (including without limitation any portion or provision of this
section of the Agreement) to any extent be declared illegal, or unenforceable by
a court of competent jurisdiction, then the remainder of this Agreement, or the
application or such part or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each part and provision of this Agreement shall be valid and enforceable to
the fullest extent permitted by law.

 

8.                                      Survival. The provisions of this
Agreement shall survive the termination of this Agreement and/or the Executive
Officer’s termination of employment to the extent necessary to effectuate the
terms contained herein.

 

9.                                      Waiver. No waiver of any provision of
this Agreement shall be effective unless made in a writing signed by the waiving
party. The failure of any party to require the performance of any term or
obligation of this Agreement, shall not prevent any subsequent enforcement of
such term or obligation or be deemed a waiver of any subsequent breach.

 

10.                               Notices. Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to the Executive Officer at the last address the Executive
Officer has filed in writing with the Bank or any successor, or in the case of
the Bank or any successor, at its main offices, attention of the Board of
Directors of the Bank.

 

11.                               Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive Officer and by the
CEO of the Bank.

 

7

--------------------------------------------------------------------------------


 

[g233811ksi005.gif]12.                               Governing Law;
Jurisdiction. This is a Vermont contract and shall be construed under and be
governed in all respects by the laws of the State of Vermont, without giving
effect to the choice of law principles of such State. With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.

 

13.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall be considered one
and the same document.

 

14.                               Section 409A. It is intended that the benefits
provided under this Agreement shall comply with the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or qualify for
an exemption to Section 409A, and this Agreement shall be construed and
interpreted in accordance with such intent. Any payments that qualify for the
“short term deferral” exception or another exception under Section 409A shall be
paid under the applicable exception. Each payment provided under this Agreement
shall be treated as a separate payment for Section 409A purposes. Neither the
Bank, the Corporation nor their affiliates, the Board of Directors of either the
Corporation or the Bank, or any employee, officer or director of the Bank, the
Corporation or their affiliates shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by the Executive Officer as a result of
this Agreement.

 

15.                               Assignment and Transfer by the Bank and the
Corporation; Successors. The Bank and the Corporation shall have the right to
assign and/or transfer this Agreement to any entity or person, including without
limitation the Bank’s and the Corporation’s parents, subsidiaries and other
affiliates. The Executive Officer expressly consents to such assignment and/or
transfer. This Agreement shall inure to the benefit of and be enforceable by the
Bank’s and the Corporation’s successors and permitted assigns.

 

[The remainder of this page is intentionally blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement this 16 day of
December, 2016.

 

MERCHANTS BANK

 

 

 

 

 

By:

/s/ Michael G. Furlong

 

Its:

Board Chair

 

Dated:

December 16, 2016

 

 

 

 

 

MERCHANTS BANCSHARES, INC

 

 

 

 

 

By:

/s/ Jeffrey L. Davis

 

Its:

Chairman

 

Dated:

December 16, 2016

 

 

 

 

 

EXECUTIVE OFFICER

 

 

 

 

 

/s/ Richard Donovan

 

Richard Donovan

 

Dated:

December 16, 2016

 

 

9

--------------------------------------------------------------------------------